Exhibit 10.1

CELL THERAPEUTICS, INC.

DIRECTOR COMPENSATION POLICY

Non-employee directors of Cell Therapeutics, Inc., a Washington corporation (the
“Company”) shall be entitled to the compensation set forth below for their
service as a member of the Board of Directors (the “Board”) of the Company. This
policy supersedes all prior policies or provisions of any equity plans
concerning compensation of the Company’s non-employee directors, except that any
prior equity awards previously earned by a director, but which have not yet been
granted, remain valid.

Cash Compensation

Annual Retainer for Board Service

Effective January 1, 2007, each non-employee director shall be entitled to an
annual cash retainer in the amount of $25,000 (the “Annual Retainer”). The
Company shall pay the Annual Retainer on an annual basis paid on the first
business day of the calendar year, subject to the non-employee director’s
continued service to the Company as a non-employee director on such date.

Annual Retainer for Chairman of the Board Service

Commencing January 1, 2007, a non-employee director who serves as the Chair of
the Board shall be entitled to an annual cash retainer in the amount of $52,500
(the “Chair of the Board Retainer”). The Company shall pay the Chair of the
Board Retainer on an annual basis paid on the first business day of the calendar
year, subject to the non-employee director’s continued service to the Company as
Chair of the Board.

Board Committee Chair Retainer

Commencing April 1, 2007, a non-employee director who serves as the Chair of the
Audit, Compensation or Nominating and Corporate Governance committee of the
Board shall be entitled to an annual cash retainer in the amount of $10,000 (the
“Chair Retainer”). The Company shall pay the Chair Retainer on an annual basis,
subject to the non-employee director’s continued service to the Company as Chair
of such committee for the following quarter.

Board Meeting Attendance Fee

Commencing April 1, 2007, a non-employee director who attends a Board meeting,
whether in person or telephonic and regardless of length, will be entitled to a
fee in the amount of $2,000 (“Board Meeting Fee”) for each meeting. The Company
shall pay the Board Meeting Fee on a quarterly basis in arrears.



--------------------------------------------------------------------------------

Board Committee Meeting Attendance Fee

Commencing April 1, 2007, a non-employee director who attends a committee
meeting, whether in person or telephonic and regardless of length or whether a
meeting is scheduled on the same day as a Board meeting, will be entitled to a
fee in the amount of $1,000 (“Committee Meeting Fee”) for each meeting. The
Company shall pay the Committee Meeting Fee on an annual basis paid on a
quarterly basis in arrears.

Equity Compensation

Initial Equity Award for New Directors

For new non-employee directors appointed or elected after January 1, 2007, on
the date a new director becomes a member of the Board, each non-employee
director shall automatically receive a grant as follows: a restricted stock
award of 3,000 shares of Company’s common stock and an option to purchase 9,000
shares of the Company’s common stock (an “Initial Award”), with such option to
have an exercise price equal to the closing price of the Company’s common stock
on the date of grant. The Initial Award is subject to vesting over a period of
three years in equal annual installments commencing on the date of grant,
subject to the non-employee director’s continued service to the Company through
the vesting dates. An employee director who ceases to be an employee, but who
remains a director, will not receive an Initial Award.

Annual Equity Award for Continuing Board Members

Commencing with the 2007 Annual Meeting of Stockholders, each continuing
non-employee director shall automatically receive an annual grant as follows: a
restricted stock award of 3,000 shares of the Company’s common stock and an
option to purchase 9,000 shares of the Company’s common stock (an “Annual
Award”), with such option to have an exercise price equal to the closing price
of the Company’s common stock on the date of grant. The Annual Award for
continuing Board members shall vest in full on the earlier of (i) the one year
anniversary of the date of grant and (ii) the date immediately preceding the
date of the Annual Meeting of the Company’s stockholders for the year following
the year of grant for the award, subject to the non-employee director’s
continued service to the Company through the vesting date.

Provisions Applicable to All Non-Employee Director Equity Compensation Grants

All grants shall be subject to the terms and conditions of the Company’s 2003
Equity Incentive Plan, or any other equity compensation plan approved by the
Company’s shareholders, and the terms of the restricted stock agreement or
option agreement issued thereunder.

Any unvested shares underlying non-employee director option grants or restricted
stock awards shall become fully vested in the event of a change in control with
respect to the Company while such non-employee director is a member of the
Board.

 

2



--------------------------------------------------------------------------------

Expense Reimbursement

All non-employee directors shall be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board related business. The Company shall
also reimburse directors for attendance at director continuing education
programs that are relevant to their service on the Board and which attendance is
pre-approved by the Chair of the Nominating and Corporate Governance Committee
or Chair of the Board. The Company shall make reimbursement to a non-employee
director within a reasonable amount of time following submission by the
non-employee director of reasonable written substantiation for the expenses.

 

3